Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 12/17/2020.    
Claims 1-6 have been rejected.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reception section that receives” and “control section that controls” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Please see paragraph 120 of the pre-grant publication, also these limitations have well understood structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
			
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites a combination of two of the first signal and the plurality of the second signals, and then also the remaining one of the first signal and the plurality of the second signals.   It is unclear how many of the first signals there are as first it claims two of the first signal, and then the remaining one of the first signal.  It is also unclear whether all of the second signals are used in both the first combination with the two of the first signal and also with the combination of the remaining one of the first signal.    It is also unclear the relationship between the combination(s) and the utilization ratio.   Indeed, it is further unclear what the utilization ratio refers to, whether it be the utilization of the first set or the second set, or whether it is a utilization ratio of the carriers further subdivided in a set or repeated in a set.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “3GPP TSG-RAN WG4 Meeting #87, Busan, South Korea, 25-25 May 208, Further discussion on gap sharing, Huawei, HiSilicon, R4-1807308” (hereinafter as “R4-1807308”).

Regarding Claim 1, “R4-1807308” teaches a user terminal, comprising: 
a reception section that receives a first signal based on first radio communication and a second signal based on second radio communication, measurement periods for quality measurement being specified for the first and the second signals (“R4-1807308”, Page 4, section 2.2, second bullet, second paragraph, for gap sharing coefficient signaling X as per the table of measGapSharingScheme, X% measurement gaps is divided to serving carriers (set 1) and (100-x)% gaps is divided to interfrequency and inter-RAT layers (set 2), hence the UE receives and measures signals from different radio communications); and 
a control section that controls priority levels for quality measurements of the first radio communication and the second radio communication, the quality measurements being performed using the measurement periods (“R4-1807308”, Page 4, section 2.2, second bullet, second paragraph, for gap sharing coefficient signaling X as per the table of measGapSharingScheme, X% measurement gaps is divided to serving carriers (set 1) and (100-x)% gaps is divided to interfrequency and inter-RAT layers (set 2), hence the UE receives and measures signals from different radio communications and there is a different priority set for the different radio communications as per the value of X).

Regarding Claim 2, “R4-1807308” further teaches wherein the control section controls the priority levels when both of the first radio communication and the second radio communication are available (“R4-1807308”, Page 4, section 2.2, second bullet, second paragraph, for gap sharing coefficient signaling X as per the table of measGapSharingScheme, X% measurement gaps is divided to serving carriers (set 1) and (100-x)% gaps is divided to interfrequency and inter-RAT layers (set 2), hence the UE receives and measures signals from different radio communications and there is a different priority set for the different radio communications as per the value of X).

Regarding Claim 3, “R4-1807308” further teaches wherein the priority levels are a value indicating a utilization ratio of the measurement periods specified for the first signal and the second signal (“R4-1807308”, Page 4, section 2.2, second bullet, second paragraph, for gap sharing coefficient signaling X as per the table of measGapSharingScheme, X% measurement gaps is divided to serving carriers (set 1) and (100-x)% gaps is divided to interfrequency and inter-RAT layers (set 2), hence the UE receives and measures signals from different radio communications and there is a different priority set for the different radio communications as per the value of X).

Regarding Claim 5, “R4-1807308” further teaches wherein the utilization ratio of the measurement periods specified for the first signal and the second signal is indicated by signaling from a radio base station (“R4-1807308”, Page 4, section 2.2, second bullet, third paragraph, the network could configure either per-UE or per-FR gap, Page 4, section 2.1, if the network would like to prioritize the measurement of intra-frequency measurement, then a larger value of X would be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C 103 as being unpatentable over “3GPP TSG-RAN WG4 Meeting #87, Busan, South Korea, 25-25 May 208, Further discussion on gap sharing, Huawei, HiSilicon, R4-1807308” (hereinafter as “R4-1807308”) in view of Li (US 2016/0316403).

Regarding Claim 4, “R4-1807308” further teaches wherein the utilization ratio of the measurement periods specified for the first signal and the second signal is predetermined (“R4-1807308”, Page 4, section 2.2, second bullet, second paragraph, for gap sharing coefficient signaling X as per the table of measGapSharingScheme, X% measurement gaps is divided to serving carriers (set 1) and (100-x)% gaps is divided to interfrequency and inter-RAT layers (set 2), hence the utilization ratios are predetermined according to X);
“R4-1807308” does not explicitly teach wherein a utilization ratio of measurement periods specified respectively for a plurality of the second signals with frequencies different from one another is indicated by signaling from a radio base station, however Li teaches wherein a utilization ratio of measurement periods specified respectively for a plurality of the second signals with frequencies different from one another is indicated by signaling from a radio base station (Li, paragraph 57, at least two sub-gaps divided from the measurement gap by the base station, where each sub-gap is a group of measurement time-domain information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1807308” by adding subdividing of the shared measurement gap as taught by Li.    Because “R4-1807308” and Li teach measurement gaps, and specifically Li teaches subdividing of the shared measurement gap for the benefit of the analogous art of a neighboring cell measurement method (Li, abstract). 

Regarding Claim 6, “R4-1807308” teaches all the limitations of parent claim 3, but does not explicitly teach wherein measurement periods are specified respectively for a plurality of the second signals with frequencies different from one another, and 
a combination of two of the first signal and the plurality of the second signals, and, a utilization ratio of the measurement periods for the combination and remaining one of the first signal and the plurality of the second signals are indicated by signaling from a radio base station.
	However Li teaches wherein measurement periods are specified respectively for a plurality of the second signals with frequencies different from one another, and a combination of two of the first signal and the plurality of the second signals, and, a utilization ratio of the measurement periods for the combination and remaining one of the first signal and the plurality of the second signals are indicated by signaling from a radio base station (Li, paragraph 57, at least two sub-gaps divided from the measurement gap by the base station, where each sub-gap is a group of measurement time-domain information, as per “R4-1807308”, Page 4 section 2.2 second bullet second paragraph,  X% measurement gaps is divided to serving carriers (set 1) and (100-x)% gaps is divided to interfrequency and inter-RAT layers (set 2), and Li teaches that either of the gap shares may be further subdivided, hence based on the gap sharing between serving carriers (set 1, X%) and interfrequency and inter-RAT layers (set 2, 1-X%), and furthermore based on further subdivision of sharing within either the serving carriers (set 1) and the interfrequency and inter-RAT layers (set 2), there may be different combinations of repetitions of the first signal and the second signal(s), these combinations would be merely a matter of design choice, which involves only routine skill in the art.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “R4-1807308” by adding subdividing of the shared measurement gap as taught by Li.    Because “R4-1807308” and Li teach measurement gaps, and specifically Li teaches subdividing of the shared measurement gap for the benefit of the analogous art of a neighboring cell measurement method (Li, abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412